Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,020,810 in view of Yamamoto (US 6,127,044; Yamamoto), Godfrey (2013/0004680; Godfrey) and Berger (US 7,832,620; Berger)
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,020,810. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘810 discloses a method for manufacturing a turbine blade that ovelaps the current claims. The method comprises performing a brazing treatment to the base material, followed by stabilizing treatment, and aging treatment. Clm. 1. These steps can be performed when there is an undercoat on the surface of the base material. Clms. 7, and 9. 
Although Patent ‘810 does recite a “diffusing treatment,” it is performing steps that cause diffusing treatment: brazing, stabilizing and aging treatments via heating. Clm. 1. The undercoat added has a higher oxidation-resisting property than the base material. Clm. 7. The Claims of ‘810 disclose that the heating is performed and adjusted—implying no additional heating steps—between the brazing, stabilizing and aging treatments. Clms. 1-4. This interpretation is also consistent with clms.5-6, which shows that the temperature is just adjusted within the furnace between temps. 1-3. 

	However, Yamamoto discloses that it is known to subject the blade bodies to quenching steps by air cooling.  col.2, ll. 51-64. This allows maintaining the alpha + beta alloy structure. Id. The quenching steps are utilized to produce the desired structure and therefore mechanical properties of the blade. col.6, ll. 25-35. 
Additionally, Godfrey discloses that blade components can be subjected to aging, annealing, quenching and other treatments to finish the product. [0041].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of ‘810 and subject the blade to a quenching step within the diffusing treatment to obtain the desired structure of the alloy and improved mechanical properties.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

 ‘810/Yamamoto/Godfrey disclose the quenching as shown above but do not disclose specifically that the quenching is done at the end of the brazing, stabilizing and aging steps. 
However, Berger discloses heating and quenching treatments in which after the last heating step the substrate is quenched to room temperature. Fig. 3
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of ‘810/Yamamoto and quench the blade after finishing all the processing and finishing steps to obtain the desired structure and mechanical properties with reasonable expectation of success.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that during the diffusion treatment the base material is heated at a temperature higher than a set temperature to prevent the quality of the topcoat from being degraded through heating. However, the topcoat is not present during the heating step. It is unclear why the topcoat would be degrade through heating if it is not present during the heating step. Examiner will consider any temperature as the set temperature during the diffusion treatment since the topcoat is not present on the substrate during the diffusion treatment and therefore would not be degraded through heating, since it is not present. 
Claim 3 recites performing an aging treatment by heating the base material having been subjected to the stabilizing treatment. If the substrate is subjected to the stabilizing treatment, then the undercoat has already been formed over the base substrate. However, the claim then makes the stabilizing treatment optional. Alternatively, it is unclear if the stabilizing treatment is done twice (one time before the undercoat and one time after the undercoat). Examiner will treat either option as suitable for prosecution purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meelu (US 5,500,252; Meelu; cited in IDS) in view of Reynolds et al. (US 2008/0145643; Reynolds; cited in IDS), and Groh et al. (US 2005/0056354; Groh)
Re Claims 1-4: Meelu discloses the formation of a gas turbine component—which would include turbine blades—since it is subjected to high temperature and corrosion attack. col.1, ll.12-15.  


Although Meelu implies the substrate can be a blade, made from a nickel alloy, it does not explicitly disclose it. 
However, Reynolds discloses that turbine components include blades made from nickel alloys. [0014]. It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to select the base material from nickel alloys and produce the blade from it with reasonable expectation of success.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Meelu performs the alumizing temperature is performed at 1090C (i.e. brazing treatment: Al melting point is 660C formed on the undercoat material—a metal alloy—thus the Al layer and the alloy layer are joined together). col.6, ll. 3-8. After the aluminizing step the component is heat treated at 1120C (i.e. stabilizing treatment) followed by gas quench (i.e. quenching treatment). 
The MCrAlY alloy is formed to prevent corrosive attack at high temperatures. col.5, ll.30-35. 

Meelu discloses gas quenching the nickel alloy but does not disclose the gas utilized. 
However, Groh—dealing with nickel alloys--discloses that it is known to cool the article via air cooling. [0030].


Re Claim 5: Meelu further performs an aging treatment after the stabilizing treatment for 24 hours at 845C. Based on the disclosure it appears that after the brazing treatment, stabilizing treatment there is a gas fan quenching from a temperature of 1120C to 845C.  Meelu does not disclose a quenching treatment to ambient temperature.
However, Meelu discloses that after aging the nickel alloy is cooled to room temperature via cooling air. [0030]. Based on Figure 3 the rate of cooling can be considered quenching. The quenching and cooling steps result in a nickel alloy with the desired mechanical properties and alloy phases. See at least [0006-7]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Meelu and quench with cooling air after the aging step. This enables cooling the substrate to room temperature and maintain the desired alloy phases and mechanical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712